Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the amendments made to claims 15, 24 and 31 have been considered but are not persuasive.  In summary, as is described below in more detail, Bottemiller teaches a food product portioning system on a conveyer, where food is portioned according to a size or thickness or shape and the type of food product the item is (i.e. fish or poultry or beef tip, see par. 0004) based upon a scan (see fig. 2 (102). The food is then sent for further processing such as removing bones from chicken breasts and is also based on the initial scan. This further processing therefore would be sent to Safai system which also identifies unwanted objects within food objects based on an x ray source. Please see the revised rejection below in view of the amendments made after final.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claim 15, 18-22 and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Safai et al. (US 2002/0067797 A1) in view of Bottemiller (US 2006/0161380 A1). 

 	Regarding Claim 15 Safai teaches the limitations "A method of processing a food object while the food object is being conveyed, comprising: (see par. 0024);
acquiring image data of the food object; (see fig. 1 (14/16) and par. 0025, where X ray detectors (equated to image means in claim 24) inspect food image data);
cutting the food object into the smaller food pieces; (see fig. 1 (22) and par. 0026, where food is cut by cutter 22 (equated to cutting means of claim 24) ;
determining, based on the acquired image data, whether the food object contains undesired objects, and in case such undesired objects are detected; (see par. 0025-0026, where the system will “determine the existence and location of any undesirable material present in the workpiece” including in food);
identifying, based on the pattern from the acquired image data, which of the smaller food pieces contain the undesired objects" (see par. 0026 and fig. 1 (18) where a processor 18 is used and “Based on these data, when the workpiece is moved on the conveyor 12 to be adjacent the cutter 22, the computer 18 controls the cutter 22 to automatically segment a portion of the workpiece that contains the undesirable material into a visually recognizable shape, such as round, square, triangular, etc. Then, the worker stationed downstream along the conveyor 12 may easily spot these segmented portions (SP) and manually remove them from the conveyor 12 for discard or further processing. Alternatively, the computer 18 may control the pickup device 24, while tracking the location of the workpiece on the conveyor 12, to automatically offload the segmented portion (SP) from the conveyor 12.”). 
However, Safai does not explicitly disclose the newly added limitation “forming a pattern of the food object based on the acquired image data, said pattern corresponding uniquely to an individual food product and corresponds to a shape, a size or a thickness for cutting the food product to smaller food products and wherein a basis for cutting the smaller food pieces from the food object is on a pre-fixed cutting pattern corresponding to predetermined parts common to the food object and relative locations to one another, said pattern of the food object based on the acquired image data being arranged according to the unique, shape, size or thickness of the individual food product as a result of the pre-fixed cutting patterns regardless of determining an undesired object.” 
 	In the same field of endeavor Bottemiller teaches a portioning system for food objects the scanning system 16 scans the food product 14 at 102 to produce scanning information representative of the food product, and forwards the scanning information to the computer/processor 22. The computer 22 analyzes the scanning data to…develop a thickness profile of the scanned food product…The computer can model the food product at 106 to determine how the food product might be trimmed and/or portioned into end product sets…for example, weight, shape, thickness, length or width… In addition, the computer factors in any defects found in the food product during the scanning process. (see abstract, fig. 1, 2 and par. 0018). Also note that Bottemiller also teaches that unwanted material in portioned objects are identified and trimmed based on initial scan of object (see fig. 1 and par. 0017). 
	Next, based on the amendments after final, Bottemiller also teaches “portioning of a food product, such as fish, poultry or meat, is carried out in relationship to the shape of the food product. For example, fish strips are cut perpendicular to the long axis of the fish fillet. Beef tip-steaks are cut from two dimensions at approximately right angles determined by the edges of the roughly triangular input product. Further, chicken sandwich portions and nuggets are cut from whole chicken breasts with regard to the left-right symmetry relative to the keel of the breast.” (see fig. 2 (102, 106, 112), fig. 5 and par. 0004). This shows portioning (cutting into smaller pieces) is based on parts common to the food 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to first scan and then portion food objects into smaller food objects based on the shape, size or thickness of the food object, based on the scan and then further process for detecting unwanted material as taught by Bottemiller in the system of Safai, in order to quickly and accurately portion and remove unwanted objects from food objects along a conveyer (see par. 0009 of Bottemiller).  

 	Claim 24 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 31 Safai teaches the limitations "A method of processing a food object while the food object is being conveyed, comprising: (see par. 0024);
 	acquiring image data of the food object; (see fig. 1 (14/16) and par. 0025, where X ray detectors (equated to image means in claim 24) inspect food image data);
cutting the food object into the smaller food pieces depending on the shape, the size or the thickness of the individual food product; (see fig. 1 (22) and par. 0026, where food is cut by cutter 22 (equated to cutting means of claim 24) and is inherently based on the size of the food object (e.g. more size, more smaller pieces);
determining, based on the acquired image data, whether the food object contains undesired objects, and in case such undesired objects are detected; conveying the smaller food pieces together with and without the undesired objects together on a conveyor device; (see fig. 1 where based on x ray source, unwanted objects are detected, and both food objects containing unwanted material and those that do not are conveyed (see WP and SP conveyed to pick up device in fig. 1);

However, Safai does not explicitly disclose “forming a pattern of the food object based on the acquired image data, said pattern corresponding uniquely to an individual food product and corresponds to a shape, a size or a thickness for cutting the food product to smaller food products;… identifying, based on the pattern from the acquired image data, which of the smaller food pieces contains the undesired objects; wherein the food product is cut automatically into the smaller food pieces according to the pattern regardless of an identification of undesired objects according to the acquired image data and wherein a basis for cutting the smaller food pieces from the food object is on a pre-fixed cutting pattern corresponding to predetermined parts common to the food object and relative locations to one another, said pattern of the food object based on the acquired image data being arranged according to the unique, shape, size or thickness of the individual food product as a result of the pre-fixed cutting patterns regardless of determining an undesired object.” 
 	Next, Bottemiller also teaches “portioning of a food product, such as fish, poultry or meat, is carried out in relationship to the shape of the food product. For example, fish strips are cut perpendicular to the long axis of the fish fillet. Beef tip-steaks are cut from two dimensions at approximately right angles determined by the edges of the roughly triangular input product. Further, chicken sandwich portions and nuggets are cut from whole chicken breasts with regard to the left-right symmetry relative to the keel of the breast.” (see fig. 2 (102, 106, 112), fig. 5 and par. 0004). This shows portioning (cutting into smaller pieces) is based on parts common to the food object such as poultry or fish and is again based on the acquired image data and this portioning occurs regardless of unwanted objects and prior to detecting unwanted objects (see fig. 1 and par. 0017).


 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to first scan and then portion food objects into smaller food objects based on the shape, size or thickness of the food object, based on the scan and then further process for detecting unwanted material as taught by Bottemiller in the system of Safai, in order to quickly and accurately portion and remove unwanted objects from food objects along a conveyer (see par. 0009 of Bottemiller).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648